           Case 2:18-cv-01324-APG-VCF Document 62 Filed 06/09/21 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3   SALVADORE GARCIA,                                      Case No. 2:18-cv-01324-APG-VCF
 4                         Petitioner,
            v.                                              ORDER
 5
     BRIAN E. WILLIAMS, SR., et al.,
 6
                           Respondents.
 7

 8          I HEREBY ORDER that the following panel attorney is appointed as counsel for Petitioner
 9   Salvadore Garcia pursuant to 18 U.S.C. § 3006A(a)(2)(B) & (c), nunc pro tunc to June 3, 2021:
10          Russell Marsh, Esq.
            Phone: (702) 382-4004
11

12   Counsel will represent Garcia in all federal proceedings related to this matter, including any
13   appeals or certiorari proceedings, unless allowed to withdraw.
14          I FURTHER ORDER that the stay and administrative closure will remain in place to allow
15   new counsel time to review the prior proceedings and claims herein as well as to confer with
16   petitioner. By allowing counsel time for review and/or by granting any extension herein, the Court
17   makes no implied finding or representation as to the timeliness of any claim asserted or to be
18   asserted herein. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).
19          I FURTHER ORDER that within 60 days of the entry of this order, counsel for Garcia shall
20   contact the respondents’ counsel about a briefing schedule for the motion to dismiss. Thereafter,
21   the parties shall file either a stipulated briefing schedule or competing proposals.
22          The Clerk will send a copy of this order to petitioner, Salvadore Garcia #94292, at the
23   current inmate mail address for High Desert State Prison.
24          Dated: June 9, 2021
25

26                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
27

28


                                                       1
